                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiffs,                               8:14CR409

     vs.
                                                             JUDGMENT
DILANG DAT,

                   Defendant.



    In accordance with the accompanying Memorandum and Order,

    IT IS ORDERED:

    1. Following an evidentiary hearing after remand, the Defendant Dilang Dat’s

    Motion under 28 U.S.C. § 2255, ECF No. 342, is again denied;

    2. Because the Court’s conclusion is based on credibility findings, a certificate of

    appealability will be issued.


    Dated this 24th day of October, 2019.

                                              BY THE COURT:

                                              s/Laurie Smith Camp
                                              Senior United States District Judge
